              Case 19-50495                    Doc 13            Filed 09/13/19 Entered 09/13/19 13:42:08                       Desc Main
                                                                   Document     Page 1 of 8
Local Form 3015-1 (05/19)
                                                                 UNITED STATES BANKRUPTCY COURT
                                                                      DISTRICT OF MINNESOTA

 In re:
 David Allen Buhr                                                                                      Case No. 19-50495
                                                                                                       CHAPTER 13 PLAN      Modified
                                                                                                       Dated: September 13, 2019

 Debtor.
 In a joint case, debtor means debtors in this plan.



Part 1. NOTICE OF NONSTANDARD PLAN PROVISIONS, SECURED CLAIM LIMITATIONS, AND LIEN OR SECURITY
INTEREST AVOIDANCE: Debtor must check the appropriate boxes below to state whether or not the plan includes each of the following
items:

  1.1     A limit on the amount of a secured claim based on a valuation of the                  Included                       Not included
          collateral for the claim, set out in Parts 9 or 17

  1.2     Avoidance of a security interest or lien, set out in Part 17                          Included                       Not included

  1.3     Nonstandard provisions, set out in Part 17                                            Included                       Not included

Part 2. DEBTOR'S PAYMENTS TO TRUSTEE

       2.1 As of the date of this plan, the debtor has paid the trustee $ 1,000.00 .
       2.2 After the date of this plan, the debtor will pay the trustee $ 600.00 per Month for 58 months, beginning in September 2019, for a
            total of $ 34,800.00 .The initial plan payment is due not later than 30 days after the order for relief.
        2.3 The minimum plan length is       36 months or      60 months from the date of the initial plan payment unless all allowed claims are paid in a
            shorter time.
       2.4 The debtor will also pay the trustee $8,200 within 60 days of confirmation of the plan.
       2.5 The debtor will pay the trustee a total of $ 44,000.00 [lines 2.1 + 2.2 + 2.4]
Part 3. PAYMENTS BY TRUSTEE — The trustee will pay from available funds only to creditors for which proofs of claim have been filed. The
    trustee may collect a fee of up to 10% of plan payments, or $ 4,400.00 [line 2.5 x .10]
Part 4. ADEQUATE PROTECTION PAYMENTS (§ 1326(a)(1(C)) — The trustee will promptly pay from available funds adequate protection
    payments to creditors holding allowed claims secured by personal property, according to the following schedule, beginning in month one (1).
                      Creditor                      Monthly Payment               Number of payments                     Total Payments
       -NONE-
       TOTAL                                                                                                                               $0.00

Part 5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES [§ 365] — The debtor assumes the following executory contracts or
    unexpired leases. Debtor will pay directly to creditors all payments that come due after the date the petition was filed. Cure provisions, if any,
    are set forth in Part 8.

                                               Creditor                                                      Description of Property
          -NONE-

Part 6. CLAIMS NOT IN DEFAULT — Payments on the following claims are current and the debtor will pay directly to creditors all payments
    that come due after the date the petition was filed. The creditors will retain liens, if any.

                                               Creditor                                                     Description of Property
                                                                                        2014 Toyota Corolla 80,000 miles
                                                                                        Son's vehicle; Debtor has bare legal title and this is listed
 6.1      Wells Fargo Dealer Services                                                   for information purposes only.

Part 7. HOME MORTGAGES IN DEFAULT (§§ 1322(b)(5) and 1322(e)) — The trustee will cure payment defaults on the following claims
    secured only by a security interest in real property that is the debtor's principal residence. The debtor will pay directly to creditors all payments
    that come due after the date the petition was filed. The creditors will retain liens. All following entries are estimates. The trustee will pay the
    actual amounts of default.

                                                                     Amount of            Monthly          Beginning in       Number of
                            Creditor                                  default             payment            month #          payments        Total payments
 7.1      AmeriHome Mortgage                                                  $178.64          $29.77                     1            6                $178.64
 7.2      Ditech                                                                $1.00            $1.00                    1            1                  $1.00

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              Case 19-50495                    Doc 13            Filed 09/13/19 Entered 09/13/19 13:42:08                             Desc Main
                                                                   Document     Page 2 of 8

                                                                     Amount of                 Monthly         Beginning in         Number of
                            Creditor                                  default                  payment           month #            payments         Total payments
          Home Point Financial
 7.3      Corporation                                                            $1.00               $1.00                    1               1                  $1.00
 7.4      National Bank of Commerce                                              $1.00               $1.00                    1               1                  $1.00
 7.5      TCF Mortgage Corporation                                               $1.00               $1.00                    1               1                  $1.00
          TOTAL                                                                                                                                                $182.64

Part 8. CLAIMS IN DEFAULT (§§ 1322 (b)(3) and (5) and 1322(e)): The trustee will cure payment defaults on the following claims as set forth
    below. The debtor will pay directly to creditors all payments that come due after the date the petition was filed. The creditors will retain liens, if
    any. All following entries are estimates, except for interest rate.

                                                   Amount of             Interest rate         Monthly        Beginning in        Number of
                     Creditor                       default                (if any)            payment          month #           payments          Total payments
          -NONE-
          TOTAL                                                                                                                                                   $0.00

Part 9. SECURED CLAIMS SUBJECT TO MODIFICATION (“CRAMDOWN”) PURSUANT TO § 506 (§ 1325(a)(5)) (secured claim
amounts in this Part control over any contrary amount except for secured claims of govern-mental units): The trustee will pay, on account of
the following allowed secured claims, the amount set forth in the “Total Payments” column below. Unless otherwise specified in Part 17, the
creditors will retain liens securing the allowed secured claims until the earlier of the payment of the underlying debt determined under nonbankruptcy
law, or the date of the debtor’s discharge, and if this case is dismissed or converted without completion of the plan, such liens shall also be retained
by such holders to the extent recognized by applicable nonbankruptcy law. Notwithstanding a creditor’s proof of claim filed before or after
confirmation, the amount listed in this Part as a creditor’s secured claim binds the creditor pursuant to 11 U.S.C. § 1327 and confirmation of
the plan is a determination of the creditor’s allowed secured claim. For secured claims of governmental units, unless otherwise ordered by the
court, the value of a secured claim listed in a proof of claim filed in accordance with FRBP 3012(c) controls over any contrary amount.

                                                                                 Begin-                       X                            +
                                                                                 ning in                     Num                       Adq. Pro.
                                   Claim               Secured                   month         Monthly        of           =           from Part
             Creditor             amount                Claim          Int. rate    #          payment       pmts.     Plan pmts           4           Total payments
          -NONE-                                                                           $
          TOTAL                                                                                                                                                   $0.00

Part 10. SECURED CLAIMS EXCLUDED FROM § 506 AND NOT SUBJECT TO MODIFICATION (“CRAMDOWN”) (§ 1325(a)) (910
vehicles and other things of value)(allowed secured claim controls over any contrary amount): The trustee will pay in full the amount of the
following allowed secured claims. All following entries are estimates, except for interest rate. The creditors will retain liens. Unmodified 910
claims not in default are addressed in Part 6. Unmodified 910 claims in default are addressed in Part 8.

                                                                                                                X                          +
                                                                                                               Num          =          Adq. Pro.
                                                       Claim             Int.    Beginning      Monthly         of         Plan        from Part
                       Creditor                       amount             rate    in month #     payment        pmts      payments          4          Total payments
          -NONE-
          TOTAL                                                                                                                                                   $0.00

Part 11. PRIORITY CLAIMS (not including claims under Part 12): The trustee will pay in full all claims entitled to priority under § 507(a)(2)
    through (a)(10), including the following. The amounts listed are estimates. The trustee will pay the amounts actually allowed.

                                                                            Estimated              Monthly        Beginning in Number of
          Creditor                                                              Claim              payment            Month # payments                  Total payments
11.1      Attorney Fees                                                    $3,500.00               $500.00                   1         7                     $3,500.00
11.2      Internal Revenue Service                                              $1.00                $1.00                   7         1                         $1.00
11.3      MN Dept of Revenue                                                    $1.00                $1.00                   7         1                         $1.00
11.4      State of Wisconsin                                                    $1.00                $1.00                   7         1                         $1.00
          TOTAL                                                                                                                                              $3,503.00

Part 12. DOMESTIC SUPPORT OBLIGATION CLAIMS: The trustee will pay in full all domestic support obligation claims entitled to priority
under § 507(a)(1), including the following. The amounts listed are estimates. The trustee will pay the amounts actually allowed.

                                                                            Estimated                    Monthly Beginning in Number of
          Creditor                                                              Claim                    payment  Month #     payments                  Total payments
          -NONE-
          TOTAL                                                                                                                                                    $0.00



Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-50495                    Doc 13            Filed 09/13/19 Entered 09/13/19 13:42:08                       Desc Main
                                                                   Document     Page 3 of 8

Part 13. SEPARATE CLASSES OF UNSECURED CLAIMS — In addition to the class of unsecured claims specified in Part 14, there shall be
    separate classes of non-priority unsecured creditors described as follows: -NONE-
    The trustee will pay the allowed claims of the following creditors. All entries below are estimates.


                                                               Estimated   Interest Rate         Monthly Beginning in       Number of
          Creditor                                               claim          (if any)         Payment  Month #           Payments          Total payments
          -NONE-
          TOTAL                                                                                                                                          $0.00


Part 14. TIMELY FILED UNSECURED CLAIMS — The trustee will pay holders of non-priority unsecured claims for which proofs of claim
were timely filed the balance of all payments received by the trustee and not paid under Parts 3, 7, 8, 9, 10, 11, 12 and 13 their pro rata share of
approximately $ 35,914.36 [line 2.5 minus totals in Parts 3, 7, 8, 9, 10, 11, 12 and 13].
14.1        The debtor estimates that the total unsecured claims held by creditors listed in Part 9 are $ 0.00 .
14.2        The debtor estimates that the debtor's total unsecured claims (excluding those in Part 9 and 13) are $ 204,501.15 .
14.3        Total estimated unsecured claims are $ 204,501.15 [lines 14.1 + 14.2].

Part 15. TARDILY-FILED UNSECURED CREDITORS — All money paid by the debtor to the trustee under Part 2, but not distributed by the
trustee under Parts 3, 4, 7, 8, 9, 10, 11, 12, 13 and 14, will be paid to holders of allowed nonpriority unsecured claims for which proofs of claim were
tardily filed.

Part 16. SURRENDER OF COLLATERAL AND REQUEST FOR TERMINATION OF STAY: The debtor has surrendered or will surrender
the following property to the creditor. The debtor requests that the stays under §§ 362(a) and §§ 1301(a) be terminated as to the surrendered collateral
upon confirmation of the plan.

                                                                                      Description of Property (including complete legal description of real
                                             Creditor                                                               property)
          -NONE-


Part 17. NONSTANDARD PROVISIONS: The Trustee may distribute additional sums not expressly provided for herein at the trustee’s discretion.
Any nonstandard provisions, as defined in FRBP 3015(c), must be in this Part. Any nonstandard provision placed elsewhere in the plan is void. Any
request by the debtor to modify a claim secured only by a security interest in real property that is the debtor’s principal residence must be listed in
this Part and the debtor must bring a motion to determine the value of the secured claim pursuant to Local Rule 3012-1(a).

 17.1     Debtor shall sell the following two parcels of property in Superior, Wisconsin following the confirmation of the plan:

          Real estate located at 823 Lincoln Street, Superior Wisconsin 54880 legally described as: WEST SUPERIOR 14TH
          DIVISION FR LOTS 23 & 24, BLOCK 312, DOUGLAS COUNTY, WISCONSIN and real estate located at 6006 Tower
          Avenue Superior, Wisconsin 54880 and legally described as: SOUTH SUPERIOR 1ST DIVISION LOTS 17, 18 & 19,
          BLOCK 17 #786132, DOUGLAS COUNTY, WISCONSIN.

          Debtor shall pay a minimum of $36,000 to general unsecured claimants to satisfy the best interest of creditors test.
          Debtor shall not be allowed to decrease the return to the general unsecured class in any future modified plan.

          Claims filed as secured but for which the plan makes no express provision shall be paid as unsecured claims as set
          forth in Part 14 above.

          A proof of claim may be filed by the Internal Revenue Service (IRS) for a claim against the debtor(s) for taxes that
          become payable to the IRS post-petition, limited to only the tax year for which the bankruptcy case was filed. The
          trustee shall pay such claim as submitted as funds are available pursuant to 11 U.S.C. Statute 1305.

          The debtor shall send the Trustee each year during the Chapter 13 Plan, copies of his/her federal and state income tax
          returns at the time they are filed. If the debtor receives a refund from the federal taxing agency but owes the state
          taxing agency (or vice-versa), the debtor will net the two out and pay the trustee the amount over $1,200 for a single
          filer, or $2,000 for a joint filer (not including any Earned Income Credit or Working Family Credit). Any additional
          amounts shall be turned over to the Chapter 13 trustee as additional plan payments.

          Late filed claims are subject to objection per 11 U.S.C. §502(b)(9).

          APPROVAL NOT REQUIRED TO INCUR POST PETITION DEBT. Approval by the bankruptcy court, or Chapter 13
          trustee, shall not be required prior to debtor incurring ordinary consumer debt while this case is pending. Letters of
          approval will not be provided by the Chapter 13 trustee and one is not needed for debtor to incur post-petition
          ordinary consumer debt in Minnesota. All parties in interest retain all rights regarding the treatment of this debt in

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
              Case 19-50495                    Doc 13            Filed 09/13/19 Entered 09/13/19 13:42:08                 Desc Main
                                                                   Document     Page 4 of 8

          future modified plans and motions to confirm such plans.

          Upon the granting of relief from the automatic stay, the trustee shall cease payments on account of the secured
          portion of the applicable claim. For any claim arising from the granting of relief from the automatic stay, surrender,
          foreclosure, repossession, or return of any collateral to any creditor listed in Parts 5, 6, 7, 8, 9, 10, 16 or Non-standard
          provisions, for any reason, including plan modification, the trustee shall pay such claim as a general unsecured claim
          upon amendment of the applicable claim. Any alleged balance of any claim to such creditor shall be discharged upon
          the debtor(s) receiving a discharge in this case.

          All secured creditors being paid direct (outside the Chapter 13 plan) on the plan shall, upon confirmation of the plan,
          send debtor(s) monthly statements and are authorized to speak to debtor about post-petition payments.
 17.2



                                                    Class of Payment                                                Amount to be paid

 Payments by trustee [Part 3]                                                                             $                       4,400.00
 Home mortgages in Defaults [Part 7]                                                                      $                         182.64
 Claims in Default [Part 8]                                                                               $                           0.00
 Secured claims subject to modification (cramdown) pursuant to § 506 [Part 9]                             $                           0.00
 Secured claims excluded from § 506 [Part 10]                                                             $                           0.00
 Priority Claims [Part 11]                                                                                $                       3,503.00
 Domestic support obligation claims [Part 12]                                                             $                           0.00
 Separate classes of unsecured claims [Part 13]                                                           $                           0.00

 Timely filed unsecured claims [Part 14]                                                                  $                      35,914.36
 TOTAL (must equal line 2.5)                                                                              $                      44,000.00


 Certification regarding nonstandard provisions:
 I certify that this plan contains no nonstandard provision except as          Signed: /s/ David Allen Buhr
 placed in Part 17.                                                                    David Allen Buhr
                                                                                       Debtor 1
 Signed:       /s/ Jake Peden
               Jake Peden 0400315                                              Signed:
               Attorney for debtor or debtor if pro se                                   Debtor 2 (if joint case)




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
  Case 19-50495        Doc 13    Filed 09/13/19 Entered 09/13/19 13:42:08        Desc Main
                                   Document     Page 5 of 8


                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


In re:                                                                   Case No: 19-50495

David Allen Buhr,

                Debtor.



                          NOTICE OF CONFIRMATION HEARING


         PLEASE TAKE NOTICE that the Confirmation Hearing on the Chapter 13 Plan is

scheduled on October 21, 2019 at 9:00 a.m., at the U.S. Bankruptcy Court, U.S. Courthouse,

Courtroom 2, 4th Floor, 515 W First Street, Duluth, Minnesota.



         Dated this 13th day of September, 2019.

                                                   KAIN & SCOTT, P.A.


                                                   /e/ JAKE W. PEDEN - #0400315
                                                   Attorney for Debtor
                                                   13 Seventh Avenue South
                                                   St. Cloud, Minnesota 56301
                                                   (320) 252-0330
  Case 19-50495       Doc 13     Filed 09/13/19 Entered 09/13/19 13:42:08           Desc Main
                                   Document     Page 6 of 8


                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA


In re:                                                                     Case No. 19-50495

David Allen Buhr,

               Debtor.


                         UNSWORN CERTIFICATE OF SERVICE



        I, Sonja K. Quaintance, declare under penalty of perjury that on September 13, 2019 she
caused to be served the Notice of Confirmation Hearing and Modified Chapter 13 Plan via the
CM/ECF system to those parties requesting electronic notification and upon all parties in interest
at the addresses set forth in the exhibit which is attached hereto, by first class mail.



Dated: September 13, 2019                                   /e/ Sonja K. Quaintance
                                                            Sonja K. Quaintance
                                                            Kain & Scott, P.A.
             Case 19-50495     Doc 13   Filed 09/13/19 Entered 09/13/19 13:42:08   Desc Main
                                          Document     Page 7 of 8
AMERIHOME MORTGAGE                  CHASE CARD SERVICES
                                                                       COMFORT SYSTEMS
1 BAXTER W AY                       ATTN: BANKRUPTCY
                                                                       BIN 88900
SUITE 300                           PO BOX 15298
                                                                       MILW AUKEE W I 53288-0900
THOUSAND OAKS CA 91362              W ILMINGTON DE 19850



                                    DITECH
DIRECT CAPITAL INSURANCE SVC                                           HOLIDAY STATIONSTORES, LLC
                                    ATTN: BANKRUPTCY
PO BOX 979287                                                          PO BOX 1216
                                    PO BOX 6172
MIAMI FL 33197                                                         MINNEAPOLIS MN 55440
                                    RAPID CITY SD 57709


HOME POINT FINANCIAL
                                    INTERNAL REVENUE SERVICE           MN DEPT OF REVENUE
CORPORATION
                                    CENTRALIZED INSOLVENCY             ATTN: DENISE JONES
ATTN: CORRESPONDENCE DEPT
                                    PO BOX 7346                        PO BOX 64447
11511 LUNA ROAD; SUITE 200
                                    PHILADELPHIA PA 19101-7346         SAINT PAUL MN 55164
FARMERS BRANCH TX 75234


                                    PFB LAW
NATIONAL BANK OF COMMERCE                                              SIGNARAMA
                                    55 EAST FIFTH STREET
PO BOX 99                                                              2121 VISTA PARKW AY
                                    SUITE 800
SUPERIOR W I 54880                                                     W EST PALM BEACH FL 33411
                                    SAINT PAUL MN 55101-1718



                                                                       TCF MORTGAGE CORPORATI
SMALL BUSINESS ADMINISTRATION       STATE OF W ISCONSIN
                                                                       ATTN: LEGAL DEPT
801 R STREET, SUITE 101             PO BOX 8901
                                                                       801 MARQUETTE AVE
FRESNO CA 93721                     MADISON W I 53708
                                                                       MINNEAPOLIS MN 55402



                                                                       W ELLS FARGO DEALER SERVICES
TITANIUM PARTNERS                   UNITED MIDW EST SAVINGS BANK
                                                                       ATTN: BANKRUPTCY
1330 E SUPERIOR ST, STE 202         6460 BUSCH BLVD, STE 200
                                                                       PO BOX 19657
DULUTH MN 55805                     COLUMBUS OH 43229
                                                                       IRVINE CA 92623
Case 19-50495   Doc 13   Filed 09/13/19 Entered 09/13/19 13:42:08   Desc Main
                           Document     Page 8 of 8
